                                                                Gutglass
                                                                Erickson
                                                         Bonvilles.Larsons.c
                                                         A LIMITED LIABILITY ORGANIZA:|ION



rlRÅDt,EY S. S'()t.F;Y                                                                           rvritcr's direct: 4l 4-90f1-0240
b rn tl l cy. fo le¡,'iiir   gebsc. co rn




                                                                I[l4ay   6,2019

                Via EFS

              Honorable Lynn Adelman
              llnited States Courthouse
              Room 364
              517 East Wisconsin Avenue
              Milwaukee, WI 53202

                              Re        Reed v. CSM
                                        Case No: 14-CV-330
                                        Our File No: 1714.0l

              Dear Judge Adehnan:

                      We represent defendant Columbia St. Mary's Hospital (CSM) in the above case. At
              the April 9, 2019 status conference, the parties advised the Court of the status of settlement
              negotiations. Also discussed was perhaps referring this case to a magistrate judge to conduct
              settlement negotiations. Although the parties have continued to proceed with settlement
              negotiations after the status conference, CSM believes a magistrate judge may be helpful to
              assist with the negotiations. As a result, CSM respectfully requests the Court refer this case
              to a magistrate judge to conduct settlement negotiations.

                              Thank you for your consideration of this matter.

                                                                    Very truly yours,

                                                                   Electronically signed by Bradley S. Foley
                                                                   Bradley S. Foley

               BSF/cgs

               cc             Linda Reed (via email and ll.S. Mail)



  735 NORTH \øATER STREET
                 Case     . SUITE 1400 . MIL\øAUKEE,WI
                      2:14-cv-00330-LA                      Page 1.ofPHONE
                                           Filed 05/06/1953207-4267                  96 . FAX 414-273-3BZl
                                                                           414-273-1144
                                                                      1 Document
